Dissenting Opinion.
Watkins, J.
The object of this suit is to compel the respondent to send up to this court a certified copy of the record and all proceedings in the suit in his court entitled State ex rel. Demma vs. Judge of the First City Court et als'., No. 37,612 of the docket of the Civil District Court, same being an application and proceeding by way of prohibition, mandamus and certiorari against John Eocchi, the judge of the First City Court of New Orleans, and the constable thereof; and, further, to restrain the said three respondents from an}7 further’ proceedings therein.
The proceedings and writs applied for in the last named suit were aimed at the suit and judgment in the First City Court, entitled *549John Rocchi vs. Angelo Demma, No. 22,048, the plaintiff therein being the relator in the former suit; the object of the present suit being to liberate the judge and constable from Demma’s prohibition and mandamus, so that the relator may proceed with the execution of his judgment; and that of the former being to prevent further proceedings under the judgment, and to bring up an appeal therefrom to the Civil District Court.
And upon these issues and pleadings, the question for our decision is whether this court has and can exercise supervisory jurisdiction over the respondent, as judge of the Civil District Court, to prevent further proceedings on his part in the exercise of the supervisory jurisdiction of the Civil District Court over the judge of the First City Court.
The answer of the respondent is, substantially, that he acted in aid of the appellate jurisdiction of the Civil District Court over the First City Court, and that his proceedings and judgment are regular, legal, and proper under the surrounding circumstances, and same are not reviewable by this court in the exercise of its supervisory authority and jurisdiction over all inferior courts.
From this statement it is manifest that the respondent did not try and adjudge any question appertaining to the merits of the suit of Rocchi vs. Demma, but simply granted relief to one of the parties therein, quoad the the other party and the judge and executive officer of the First City Court. And it is equally manifest that this court has ample and complete jurisdiction to supervise the respondent’s judgment in the premises, and find and decide whether it is, legitimately and properly, a decree in aid of the appellate jurisdiction of the Civil District Court.
The case of Rocchi vs. Demma being a suit for a moneyed demand within the appellate jurisdiction of the Civil District Court, it is therein examinable as to the question of debt or no debt, but as to nothing else. Unquestionably the respondent had supervisory jurisdiction over the city judge, pro hac vice, in aid of the appellate jurisdiction of the Civil District Court; but beyond this he did not. For greater convenience and precision of statement the proceedings in the two suits must be chronologically and historically recited.
The demand of the plaintiff in the suit of Rocchi vs. Demma was for $59.55 on open account, and the defendant was personally cited, and answered, pleading a general denial.
*550The case was regularly fixed for trial on the merits on the 5th of July, 1892, and, on that date, there was a contradictory trial had, and a definitive judgment pronounced in presence of the parties, and in favor of the plaintiff.
On the 8th of July, 1892, the defendant filed a motion for a new trial, which was, by consent of parties, fixed for trial on the 16th of July, 1892, and subsequently postponed to the 26th of July, 1892.
On the date last mentioned the aforesaid motion was, in defendant’s absence, tried and overruled, and, subsequently, notice thereof was not given to the defendant.
On the 3d of August, 1892, a writ of fieri facias was issued in the execution of said judgment, and thereunder the constable of the First City Coxirt seized property of the defendant, Demma, in satisfaction thereof, no appeal, either suspensive or devoiutive, having been applied for until the 22d of December, 1892, following.
In order to arrest further proceedings in that suit, as well as under the judgment and fi. fa. therein, the defendant and judgment debtor, Demma, petitioned to the Civil District Court, in the aforesaid cause of Demma vs. Judge, for the aforesaid relief.
Of the proceedings in that suit the relator, Rocchi, complains, in the instant suit, on the following grounds, viz.:
1. That the judgment) and decree of the Civil District Oourt, in a previous suit of same title, bearing the number 36,414, based upon the same state of facts and law as suit numbered 37,612 is, and wherein the demands of the relator, Demma, were rejected, forms res adjudieata as to the suit last named; and that, notwithstanding said plea was presented and pressed upon the respondent’s attention, the same was disregarded and overruled.
2. That said judgment in suit of Rocchi vs. Demma was final and executory when the fi. fa. was therein issued, and property seized thereunder — no appeal, either devolutive or suspensive, having been applied for until long after the lapse of the legal delays for appealing suspensively.
And upon the foregoing grounds he makes the charge that, in entertaining said writs, and in maintaining them as he did, the respondent exceeded the bounds of his supervisory jurisdiction.
For the ascertainment of the truth of the matters in controversy between the parties, I must also look into the record of the suit of Demma vs. Judge, No. 37,612; and having made such examination I have found the following facts, viz.:
*551That the complaint of Demma, relator, is that subsequent to the ruling of the judge of the Oity Court', refusing his application for a new trial, “no notice of same was issued or given, as required by law, and the rules, customs and practice of the city courts of New Orleans. That without previous notice, or warrant of law, a writ of fieri facias was issued on August 3, 1892, and a levy made on relator’s property, consisting principally of valuable organ's, etc., and same will be removed and sold unless a writ of prohibition issue herein. That said City Court exceeded its authority and jurisdiction in allow - ing said writ of fieri facias to issue, and thereunder to be seized property of your relator, worth the sum of $850.00.”
That the judgment in said suit of Rocchi vs. Demma was not final and executory, yet the respondent, city judge, refused to grant him a suspensive appeal therefrom, notwithstanding he tendered to him a good and sufficient suspensive appeal bond.
The prayer of relator’s petition is: (1) That the constable of the City Court holding the writ of fi. fa. be prohibited “ from further proceeding in said cause * * in any manner, shape or form;” (2) that the judge of the City Court be commanded to send up to the Civil District Court a certified copy of the proceedings in the suit of Rocchi vs. Demma, for examination, to the end that their legality may be ascertained; and (3) that he “ ordered and commanded to grant relator, Demma, a suspensive appeal in said cause,” etc.
Practically, the contention of Rocchi in that case — Demma vs. Judge — was the same as it is in the instant case, to-wit: First, that the judgment in suit of Demma vs. Judge, No. 36,414, formed res judicata against suit of same title, No. 37,612; second, that the judgment in Rocchi vs. Demma, was final, executory, and not suspensively appealable; third, that the fi. fa. issued thereunder was proper and legal, and a seizure thereunder was properly made; fourth, that the First Oity Court, upon proper application, was competent to correct any errors in the proceedings subsequent to judgment, but that Demma had made no application to said court, either to quash the execution, or to injoin the seizure and sale of his property under it.
Upon the foregoing pleadings and issues, the respondent, as judge of Division D of the Civil District Court, maintained and made peremptory all three of said writs; decreed that the constable should proceed no further, “ in any manner, shape or form,” in the execution of the writ of fi. fa.; and required the city judge to grant Demma *552a suspensive appeal from said judgment, after having first caused a notice of judgment to be issued and served upon him, according to law.
With due regard to the opinion of our learned brother of the District Oourt, I am firmly of the conviction that, in deciding the case of Demma vs. Judge as he did, and upon the grounds upon which he placed his judgment, he exceeded the bounds of his supervisory jurisdiction over the respondent, city judge; and that said proceedings and judgment were not in aid of the appellate jurisdiction of the Oivil District Oourt, in the following particulars, viz.:

First.

In entertaining and making peremptory the writs of certiorari and prohibition, notwithstanding the respondent’s plea of res judicata, based upon a previous judgment rendered by the judge of Division A of same court, in a suit of same title, grounded upon the same state of facts, and bearing the docket No. 36,414, wherein the demands of relator, Demma, were rejected.
From that record it appears that, upon identically the same cause of action — that is to say, in so far as the writs of certiorari and prohibition are concerned — Demma petitioned for relief by restraining the execution of judgment against him.
That, upon the trial, this relief was refused, because: First, he had not alleged that he had previously applied to the City Oourt for a suspensive appeal; and, second, that he had not alleged and proved that he had previously applied to the City Oourt to abate the alleged premature execution, and that his application had been refused.
The record of said first-named suit of Demma vs. Judge, No. 36,414, discloses that, inter alios, the judge assigned the following reasons for his judgment thereon, viz.:
“ Without allegation of application for relief in the City Court, there is no justification for seeking relief in the Civil District Court, which, without such a showing, has no power to interfere with the order and principles of the Oity Court.
There is no allegation to justify the writ of prohibition applied for. C. P. 846. * * * “ With no application for an appeal alleged; with no refusal of an appeal, or refusal to grant relief from a premature execution (ifjthere was such) alleged by relator (this court has) no power to review the action of the judge of the City Court on the *553facts alleged by the relator! Eor these reasons the writs are refused.5’
Of the correctness of the judge’s conclusions there can be no doubt; nor can there be any doubt of the binding force of his judgment in any similar proceedings between the same parties, upon the same cause of action; yet, in the second suit, of same title, No. 37,612, it appears that the same relator, Demma, petitionedjthe same court for the self-same relief, by way of prohibition and certiorari— only making the additional allegation that he had, intermediately, applied for a suspensive appeal in vain, and prayed for a writ of mandamus to compel the city judge to grant the requisite order. Hence, it is obvious that the writ of mandamus alone distinguishes the second suit from the first one — no effort having been made, meanwhile, to obtain relief from the execution in the City Court from the execution that is said to have been prematurely issued.
On this manifestly correct hypothesis there can be no escape from the conclusion that the judgment of Division A of the Civil District Court refusing Demma relief by way of certiorari and prohibition— no change in the status of the case having occurred — is and was, ab - solutely, binding upon him, and constitutes a bar to the second suit, quoad those two writs — not in any way interfering with the writ of mandamus, it not being affected by the refusal of the other two.

Second.

In prohibiting the constable of the City Court from proceeding under a writ of fi. fa. that was regularly issued, under a judgment that had been rendered conformably to law by a court of admittedly competent jurisdiction.
First, because relief by prohibition is confined, ordinarily, to pending suits (C. P. 828? 846, 849) ; the only exception being the ease of a judge having “rendered a judgment in a cause when he had not jurisdiction" (C. P. 853) — it being competent, in such ease, for an appellate tribunal — other than the Supreme Court — to ¡abate an execution issued thereunder, as part of the relief it is entitled to grant, by way of prohibition in aid of its appellate jurisdiction; and in such case it is competent for the execution officer ^holding a writ to be made co-respondent. But the First City Oourtjhad undoubted jurisdiction of the suit of Rocchi vs. Demma, and it'¡was clearly competent to decide that cause and render final judgment thereon; and *554the complaint in the case of Demma vs. Judge, was, only, that execution had prematurely issued, before same became final and executory for the cause above stated.
Second, because relief by way of certiorari can not be made efficacious to restrain an execution under a judgment longer than is necessary for the court to determine the validity of the proceedings, extrinsieally, and the judgment thereon pronounced (0. P. 866) ; and such proceedings having been brought up, examined and found to be regular, certiorari can no longer restrain a ft. fa. therein.
Hence, the case of Rocchi vs. Demma having gone to judgment in the City Court on the 5th of July, 1892 — same being a court of competent jurisdiction — there was, in my opinion, unquestionably no color of legal right, or jurisdiction, on the part of the respondent judge to interfere by way of prohibition with the execution of the judgment therein pronounced in such manner as the judge of said court deemed legal and proper. In my opinion it is equally unquestionable that the respondent had no jurisdiction or authority to control the constable of the City Court, and, by means of prohibition restrain his said proceedings thereunder — the prematurity of issuance of ft. fa. involving a question of original jurisdiction of the City Court, and not the appellate jurisdiction of the Civil District Court. In thus maintaining and enforcing said writs of certiorari and prohibition the respondent can not be said to have acted in aid of the appellate jurisdiction of the Civil District Court, when it is not the province of such an appeal to test and determine the prematurity of a ft. fa. issued under the judgment appealed from. Dayton vs. Commercial Bank, 6 R. 17; Rowley vs. Kemp, 2 An. 361; Aubert vs. Robinson 6 R. 463.
In Davidson vs. City, 42 An. 1245, it was substantially decided that causes affecting the jurisdiction of a judgment and requiring a limitation or a restriction of the execution, when the cause has arisen after the rendition of the final decree, are cognizable by the lower court'

Third.

In commanding the judge of the City Court — by means of the writ of mandamus — to issue a notice of judgment in the case of Rocchi vs. Demma, and cause the same to be served on Demma, judgment debtor, whereas Demma had never alleged that the service of a notice of judgment was a condition precedent to its finality or exigibility; *555and his petition, in Demma vs. Judge, contains no such averment— his sole complaint being that execution had prematurely issued before he had been served with notice that his motion for a new trial had been overruled, and, on that ground — and on that ground alone — he made the declaration that the judgment was not final or executory — setting up as his authority for the averment, “ the rules, customs and usages of the Oity Courts of New Orleans.”
The relief granted was, manifestly, ultra petitionem — the rule of law being that a notice of judgment is not requisite to the finality of a judgment that is pronounced in the presence of the parties. C. P. 1131, 575.
The substantial requirements of Act 129 of 1888 is that no. appeal shall stay execution of a judgment of a Oity Court in the parish of Orleans unless it has been taken “ within three days after final judgment, if it has been pronounced in the presence of the parties”— making no material alteration in the phraseology of the foregoing articles, but rather making the former applicable to City Courts, just as to justice courts in country parishes.
And the certified abstract of the proceedings of the City Court in Rocchi vs. Demma show; that not only was Demma personally cited, and that he appeared and answered, pleading a general denial, but that the case was tried in the presence of the counsel of both parties; and in my opinion that fulfils the requirement of the law.
Such being the case, the judgment became final and executory the moment Demina’s motion for new trial was overruled, and it is not pretended in this court that he was entitled to any notice of his motion being overruled, or that failure to give such a notice rendered the issuance of an execution premature.
Demma’s answer was a quasi confession of liability, and his application for a new trial was manifestly intended to obtain delay.
Under this state of facts it appears to me difficult to conceive how the respondent could hold that Demma was entitled to a suspensive appeal from a judgment that was confessedly final; particularly in view of the fact that no one has doubted, or denied that he is and was entitled to appeal devolutively, though he has never made an application to that effect.
In my opinion the respondent erroneously acted on the assumption that notice of judgment was requisite to the finality of the judgment, and exceeded the bounds of his jurisdiction in compelling the city *556judge to grant an order of suspensive appeal from a judgment that had ceased to be suspensively appealable; and in commanding the constable to desist from all further proceedings under the execution thereof; and that, in the exercise of its supervisory power over all inferior courts, this court has ample jurisdiction and authority to prohibit any further proceedings of the respondent judge in the exercise of the supervisory jurisdiction of the Civil District Court over the First City Court, on the ground and for the reason that his judgment and decree were not in aid of the appellate jurisdiction of said court.
For the foregoing reasons I dissent from the views expressed in the opinion of the majority of the court, and concur in those of Chief Justice Nieholls.